          Case 1:20-mc-00016-ABJ Document 10 Filed 03/13/20 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



                                                             Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                               JURORS’ MOTION
UNITED STATES V. STONE                                       REQUESTING ACCESS TO
                                                             RELEVANT SEALED PORTIONS
                                                             OF TRANSCRIPTS

                                                             Hon. Amy Berman Jackson




        This Court’s Order of March 10, 2020 provides that “[i]f, upon review of any transcript,

counsel [for the Jurors] identifies sealed portions related to any of Jurors A-L, he may inform the

Court and he will be provided with access to those sealed portions.” Pursuant to that Order, the

Jurors move for access to all sealed portions of the pretrial conference transcript in United States

v. Stone that address matters relating to: confidentiality of juror questionnaire responses,

preventing the public identification or preserving the public anonymity of jurors, and/or

protecting jurors’ privacy and physical security during and after trial.

        Publicly available transcripts show that the pretrial conference addressed jury selection

and efforts to protect juror privacy. See, e.g., Public Transcript of Pretrial Conference Held

Sept. 25, 2019 (Sept. 25 Conference Tr.), at 4:8–6:25 (ECF No. 236); Public Transcript of

Pretrial Conference Held November 4, 2019 (Nov. 4 Conference Tr.), at 4:25–6:18. Significant

portions of those transcripts, however, have been sealed and redacted from the public record,

with only general indications of what subjects were discussed. See Sept. 25 Conference Tr. at

52:16–74:21 (“evidentiary issues and motions in limine”); Nov. 4 Conference Tr. at 34:11–42:12

(a “logistical matter”).
         Case 1:20-mc-00016-ABJ Document 10 Filed 03/13/20 Page 2 of 6



       Thus, Juror’s Counsel is unable to determine, based on the available public record, which

portion of the transcripts address juror privacy, security, confidentiality, or anonymity.

Therefore, the Jurors respectfully request that they be provided with any portions of the sealed

materials which, in the Court’s determination, reference those topics or, in the alternative, an

opportunity to review the transcripts to locate the relevant discussions.

 Date: March 13, 2020                                   Respectfully submitted,

                                                        /s/ Alan Raul
                                                        Alan Charles Raul
                                                        Bar ID 362605
                                                        SIDLEY AUSTIN LLP
                                                        1501 K Street, N.W.
                                                        Washington, D.C. 20005
                                                        Tel: (202) 736-8477
                                                        Fax: (202) 736-8711
                                                        araul@sidley.com
          Case 1:20-mc-00016-ABJ Document 10 Filed 03/13/20 Page 3 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                                          Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                            Hon. Amy Berman Jackson
UNITED STATES V. STONE




                                      [PROPOSED] ORDER

       Upon consideration of Jurors’ Motion Requesting Access to Relevant Sealed Portions of

Transcripts, it is hereby

       ORDERED that Jurors’ Motion Requesting Access to Relevant Sealed Portions of

Transcripts is granted; and further

       ORDERED that the Clerk of Court is hereby directed to provide to Jurors’ Counsel,

unredacted, any portions of the sealed materials which, in the Court’s determination, reference

juror privacy, security, confidentiality, or anonymity.




                                                      _________________________________
                 Date                                     HON. AMY BERMAN JACKSON
                                                          United States District Judge
         Case 1:20-mc-00016-ABJ Document 10 Filed 03/13/20 Page 4 of 6



                               CERTIFICATE OF SERVICE

       I certify that on March 13, 2020, I served upon all counsel of record the foregoing

documents by filing said documents using the Court’s Electronic Case Filing System.

 Date: March 13, 2020                                 /s/ Alan Raul
                                                      Alan Charles Raul
         Case 1:20-mc-00016-ABJ Document 10 Filed 03/13/20 Page 5 of 6



          NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER

       Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of

the foregoing:

Norman A Pattis
PATTIS & SMITH, LLC
383 Orange Street
1st Floor
New Haven, CT 06511
203-393-3017
Fax: 203-393-9745

J.P. Cooney
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7281
Email: joseph.cooney@usdoj.gov

John Crabb , Jr.
U.S. ATTORNEY'S OFFICE
Judiciary Center Building
555 Fourth Street, NW
Room 11-844
Washington, DC 20530
(202) 252-1794
Email: John.D.Crabb@usdoj.gov

L. Peter Farkas
HALLORAN FARKAS & KITTILA LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
(202) 559-1700 ext 102
Fax: (202) 257-2019
Email: pf@hfk.law

Robert C Buschel
BUSCHEL & GIBBONS, P.A.
One Financial Plaza
100 S.E. Third Avenue
Suite 1300
Ft. Lauderdale, FL 33394
        Case 1:20-mc-00016-ABJ Document 10 Filed 03/13/20 Page 6 of 6



(954) 530-5301
Email: buschel@bglaw-pa.com

Bruce S. Rogow
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: brogow@rogowlaw.com

Grant J. Smith
STRATEGYSMITH, P.A.
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954-328-9064
Email: gsmith@strategysmith.com


Seth Ginsberg
ATTORNEY AT LAW
299 Broadway
Suite 1405
New York, NY 10007
212-227-6655
Email: srginsberg@mac.com

Tara A. Campion
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue
Suite 1000
Fort Lauderdale, FL 33301
(954) 767-8909
Fax: (954) 764-1530
Email: tcampion@rogowlaw.com
